Citation Nr: 1533237	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-33 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol and substance abuse.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, granting service connection for PTSD and assigning a 30 percent rating therefor as of June 2009.  This was followed by additional rating action in September 2012 expanding the grant of service connection for PTSD to include alcohol and substance abuse and increasing the rating assigned therefor from 30 percent to 50 percent, effective from June 2009.  Subsequent rating action in June 2014 forms the basis of the Veteran's appeal for TDIU entitlement.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By this appeal the Veteran seeks a higher initial rating for his service-connected PTSD and associated alcohol and substance abuse, as well as a TDIU based on all service-connected disabilities, currently inclusive of PTSD, hearing loss, and tinnitus.  

Among the evidence of record is a notice of hospitalization of the Veteran at a VA medical facility in September 2013 for treatment of a mood disorder, not otherwise specified.  However, records relating to that period of hospitalization are not now on file.  Such records it is noted were reviewed and considered by a VA examiner as part of a VA examination in December 2013, but the actual hospital records in question are absent from the electronic claims folder.  Additionally, active problem lists from October 2014 were added to the electronic claims file by the AOJ following its issuance of the most recent supplemental statement of the case in June 2014.  Cf. 38 C.F.R. § 19.37 (2014).  Remand for corrective actions is required.  

In addition, the Board notes that the Veteran's TDIU entitlement was denied by AOJ action in June 2014, which was followed by entry of a notice of disagreement by the Veteran and issuance not of a statement of the case, but a supplemental statement of the case of June 2014 in which the issues of the initial rating for PTSD and TDIU entitlement were combined into a single document, contrary to 38 C.F.R. § 19.31 (2014).  See also 38 C.F.R. § 19.29 (2014).  Notice, too, is taken that the AOJ did not assess the Veteran's employability with consideration of a July 2010 medical feasibility assessment at the Houston VA Medical Center that substantial gainful employment was a reasonable goal, but that the Veteran was able to work but four hours daily on the basis of temporary restrictions, or a medical determination by the Social Security Administration (SSA) in July 2010 that the Veteran was entitled to SSA disability benefits on the basis of anxiety and personality disorders, as outlined in the Listing of Impairments, paragraph 12.04, due to extreme limitations in social functioning.  Moreover, the TDIU issue is one which is inextricably intertwined with the rating for assignment for PTSD and action relating thereto must be deferred until the action regarding the companion claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For these reasons, additional actions are deemed necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent records from the Veteran's VA hospitalization from September 9, 2013, to September 12, 2013, for treatment of a mood disorder, not otherwise specified, for inclusion in his VA electronic claims folder.  

2.  Obtain any other pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

3.  Regarding the Veteran's TDIU entitlement, obtain an assessment from a vocational expert as to the Veteran's ability to engage in gainful work activity on a full-time basis as a result of his service-connected disabilities, and without regard to the Veteran's age or nonservice-connected disorders.  

4.  Lastly, readjudicate the issues on appeal on the basis of all of the evidence of record and if any benefit sought is not granted to the Veteran's satisfaction, then provide him with a supplemental statement of the case and afford him a reasonable period for a response before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

